DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note - 35 USC § 101
For the reasons discussed in the previous action, claims 1-5 and 8-12 qualify as eligible subject matter under 35 U.S.C. §101.

Examiner’s Note - 35 USC § 112
	The applicant’s amendments of 03/07/22 have overcome the previous 112 rejections.

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
With respect to claim 1, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art:
applying an entropy-based algorithm on the sensor data within the sliding window while incrementally moving the sliding window, wherein:
only updated data in the sliding window is processed by the entropy-based algorithm
as the window over the data moves on, elements mt of the streams that are out of date drop out and new elements mt+w+1
probabilities p(mt) and p(mt+w+1) for each of the first data stream and the second data stream and the respective joint probabilities are adjusted
all joint probabilities are updated in a conditional entropy summation
validating the sensor measurements based on the determined data stream dependency

As discussed in the previous action, the examiner found art that generally taught the concepts of NMI, sliding windows, and entropy calculations. However, the specific details of the above limitations, when considered as a whole, were not found, taught, or disclosed by the prior art. The above limitations represent a very specific mechanism for how the sliding window technique works, and the art found does not teach each and every element of the specific mechanism that is claimed. 

Claim 11 recites similar concepts that were not found, taught, or disclosed by the prior art. All other claims depend on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	03/17/22

/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2865